Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Double AA Shah Inc.
d/b/a Shah Food Mart #2,

Respondent.

Docket No. C-14-38
FDA Docket No. FDA-2013-H-1248

Decision No. CR3048
Date: December 23, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Double AA Shah Inc. d/b/a Shah Food Mart #2,
alleging facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors and failed to verify that the cigarette purchasers were of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500.
On October 24, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Shah Food Mart #2, an establishment that sells tobacco
products and is located at 601 Texas Avenue, Texas City, Texas 77590.
Complaint 3.

e On January 21, 2013, an FDA-commissioned inspector observed that “‘a
person younger than 18 years of age was able to purchase a package of
Camel Crush Regular Fresh cigarettes .. . at approximately 12:36 PM
CT[.]” The inspector also noted that “the minor’s identification was not
verified before the sale ... on January 21, 2013 ....” Complaint § 10.

e On February 7, 2013, CTP issued a Warning Letter to Shah Food Mart #2
explaining that the inspector’s January 21, 2013 observations constituted
violations of regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In
addition to describing the violations, the letter advised Respondent that the
FDA may initiate a civil money penalty action or take other regulatory
action against Respondent if it failed to correct the violations. The letter
also stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.

e¢ On February 14, 2013, Noman Shah, Respondent’s owner, responded in
writing to the Warning Letter on Respondent’s behalf. “Mr. Shah stated
that he will make sure that his employees do not fail to check an underage
customer’s ID again.” Complaint 11.
e On May 24, 2013, FDA-commissioned inspectors documented additional
violations of 21 C.F.R. Part 1140 during another inspection of
Respondent’s establishment. The inspectors noted that “a person younger
than 18 years of age was able to purchase a package of Marlboro cigarettes
... at approximately 7:17 PM[.]” The inspectors also noted that “the
minor’s identification was not verified before the sale . . . on May 24, 2013
....” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers are prohibited from selling cigarettes to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no cigarette purchasers are younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on January 21, 2013, and May
24, 2013, when its staff sold cigarettes to minors. Respondent also violated 21
C.F.R. § 1140.14(b)(1) on those same dates when its staff did not verify, by
checking the cigarette purchasers’ photographic identification, that the cigarette
purchasers were 18 years of age or older. Therefore, Respondent’s actions and
omissions on two separate occasions at the same retail outlet constitute violations
of law for which a civil money penalty is merited. Accordingly, I find that a civil
money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

